UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number811-21422 Ziegler Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60605 (Name and address of agents for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Item 1.Schedule of Investments Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS– 60.7% AEROSPACE/DEFENSE– 1.6% $ Kratos Defense & Security Solutions, Inc. 10.00%, 6/1/2017(1) $ AGRICULTURE– 0.7% Vector Group Ltd. 11.00%, 8/15/2015(1) AUTO MANUFACTURERS– 1.6% Chrysler Group LLC 8.00%, 6/15/2019(1) BANKS– 0.8% Synovus Financial Corp. 7.88%, 2/15/2019(1) BUILDING MATERIALS– 1.6% Nortek, Inc. 8.50%, 4/15/2021(1) CHEMICALS– 1.5% Rockwood Specialties Group, Inc. 4.63%, 10/15/2020(1) COAL– 1.2% Penn Virginia Resource Partners LP 8.25%, 4/15/2018(1) COMPUTERS– 1.5% NCR Corp. 5.00%, 7/15/2022(1)(2) DIVERSIFIED FINANCIAL SERVICES– 3.2% General Electric Capital Corp. 7.13%, 12/15/2049(1)(3) Icahn Enterprises LP 8.00%, 1/15/2018(1) ENERGY-ALTERNATE SOURCES– 1.4% Saratoga Resources, Inc. 12.50%, 7/1/2016(1) FOOD– 1.5% Del Monte Corp. 7.63%, 2/15/2019(1) Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) HEALTHCARE-SERVICES– 4.3% $ Apria Healthcare Group, Inc. 11.25%, 11/1/2014(1) $ HCA Holdings, Inc. 6.25%, 2/15/2021(1) Select Medical Corp. 7.63%, 2/1/2015(1) Select Medical Holdings Corp. 6.43%, 2/8/2013(1)(3) HOME BUILDERS– 3.1% DR Horton, Inc. 4.38%, 9/15/2022(1) KB Home 8.00%, 3/15/2020(1) 7.50%, 9/15/2022(1) HOME FURNISHINGS– 1.5% Tempur-Pedic International, Inc. 6.88%, 12/15/2020(1)(2) HOUSEHOLD PRODUCTS/WARES– 0.8% Central Garden and Pet Co. 8.25%, 3/1/2018(1) LODGING– 1.4% MGM Resorts International 6.63%, 12/15/2021(1) MEDIA– 4.4% Cequel Communications Holdings I LLC / Cequel Capital Corp. 6.38%, 9/15/2020(1)(2) Nielsen Finance LLC / Nielsen Finance Co. 4.50%, 10/1/2020(1)(2) Sinclair Television Group, Inc. 6.13%, 10/1/2022(1)(2) METAL FABRICATE/HARDWARE– 4.8% Atkore International, Inc. 9.88%, 1/1/2018(1) Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) METAL FABRICATE/HARDWARE (Continued) $ Mueller Water Products, Inc. 8.75%, 9/1/2020(1) $ OIL & GAS– 4.9% Chesapeake Energy Corp. 6.78%, 3/15/2019(1) 2.50%, 5/15/2037(1)(4) Plains Exploration & Production Co. 6.88%, 2/15/2023(1) SandRidge Energy, Inc. 8.75%, 1/15/2020(1) 7.50%, 3/15/2021(1) OIL & GAS SERVICES– 2.0% Seitel, Inc. 9.75%, 2/15/2014(1) PACKAGING & CONTAINERS– 1.6% Sealed Air Corp. 6.50%, 12/1/2020(1)(2) PIPELINES– 2.9% Access Midstream Partners LP / ACMP Finance Corp. 4.88%, 5/15/2023(1) Atlas Pipeline Escrow LLC 6.63%, 10/1/2020(1)(2) REITS– 1.4% Felcor Lodging LP 5.63%, 3/1/2023(1)(2) RETAIL– 2.9% Ferrellgas LP / Ferrellgas Finance Corp. 6.50%, 5/1/2021(1) Petco Holdings, Inc. 8.50%, 10/15/2017(1)(2) SOFTWARE– 2.1% First Data Corp. 9.88%, 9/24/2015(1) Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) SOFTWARE (Continued) $ 10.55%, 9/24/2015(1) $ STORAGE/WAREHOUSING– 1.5% Niska Gas Storage U.S. LLC 8.88%, 3/15/2018(1) TELECOMMUNICATIONS– 3.0% Frontier Communications Corp. 7.13%, 1/15/2023(1) West Corp. 7.88%, 1/15/2019(1) TRANSPORTATION– 1.5% Gulfmark Offshore, Inc. 6.38%, 3/15/2022(1)(2) TOTAL CORPORATE BONDS (Cost $20,550,557) Number of Shares PREFERRED STOCKS– 30.1% BANKS– 10.4% Ally Financial, Inc. 7.30%, 2/7/2013(1) 8.50%, 5/15/2016(1)(3) Bank of New York Mellon Corp. 5.20%, 9/20/2017(1) BB&T Corp. 5.63%, 8/1/2017(1) Capital One Financial Corp. 6.00%, 9/1/2017(1) Goldman Sachs Group, Inc. 5.95%, 11/10/2017(1) HSBC Holdings PLC 8.00%, 12/15/2015(1)(5) JPMorgan Chase & Co. 5.50%, 9/1/2017(1) PNC Financial Services Group, Inc. 6.13%, 5/1/2022(1)(3) Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) BANKS (Continued) U.S. Bancorp 6.00%, 4/15/2017(1)(3) $ DIVERSIFIED FINANCIAL SERVICES– 4.0% Discover Financial Services 6.50%, 12/1/2017(1) General Electric Capital Corp. 4.88%, 10/15/2017(1) Raymond James Financial, Inc. 6.90%, 3/15/2017(1) INSURANCE– 3.7% Aflac, Inc. 5.50%, 9/26/2017(1) Arch Capital Group Ltd. 6.75%, 4/2/2017(1)(5) INVESTMENT MANAGEMENT COMPANIES– 1.4% Ares Capital Corp. 7.75%, 10/15/2015(1) KKR Financial Holdings LLC 7.50%, 3/20/2017(1) REITS– 10.0% Annaly Capital Management, Inc. 7.50%, 9/13/2017(1) Colony Financial, Inc. 8.50%, 3/20/2017(1) CommonWealth REIT 6.50%, 12/31/2049(4) CYS Investments, Inc. 7.75%, 8/3/2017(1) Digital Realty Trust, Inc. 6.63%, 4/5/2017(1) DuPont Fabros Technology, Inc. 7.88%, 10/15/2015(1) Equity Lifestyle Properties, Inc. 6.75%, 9/7/2017(1) Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) REITS (Continued) Hospitality Properties Trust 7.00%, 2/7/2013(1) $ Invesco Mortgage Capital, Inc. 7.75%, 7/26/2017(1) Senior Housing Properties Trust 5.63%, 8/1/2017(1) TELECOMMUNICATIONS– 0.6% Telephone & Data Systems, Inc. 6.88%, 11/15/2015(1) TOTAL PREFERRED STOCKS (Cost $10,200,686) Number of Contracts PURCHASED OPTIONS CONTRACTS– 0.0% PUT OPTIONS– 0.0% 50 SPDR S&P Exercise Price: $132, Expiration Date: February 16, 2013* TOTAL PURCHASED OPTIONS CONTRACTS (Cost $19,189) Principal Amount SHORT-TERM INVESTMENTS– 11.8% UMB Money Market Fiduciary, 0.01%(6) SHORT-TERM INVESTMENTS (Cost $4,113,098) TOTAL INVESTMENTS – 102.6% (Cost $34,883,530) Liabilities in Excess of Other Assets – (2.6)% ) TOTAL NET ASSETS – 100.0% $ Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT– (0.1)% COMMON STOCK– (0.1)% OIL & GAS– (0.1)% ) Chesapeake Energy Corp. $ ) TOTAL COMMON STOCKS (Proceeds $50,104) ) TOTAL SECURITIES SOLD SHORT (Proceeds $50,104) $ ) LLC – Limited Liability Company LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income Producing Callable 144A Restricted Security Variable, Floating, or Step Rate Security Convertible Security Foreign security denominated in U.S. Dollars The rate quoted is the annualized seven-day yield as of the Fund's period end. See accompanying Notes to Schedule of Investments. Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) SWAP CONTRACTS Credit Default Swaps Premium Unrealized Notional Pay/Receive(1) Fixed Expiration Paid Appreciation/ Counterparty Reference Instrument Amount(2) Fixed Rate Rate Date (Received) (Depreciation) JPMorgan Bristol-Myers Squibb Co. $ Pay 1.00% 3/20/2018 $ ) $ ) 6.80%, 11/15/2026 JPMorgan Sprint Nextel Corp. 6.00%, 12/1/2016 Receive 5.00% 3/20/2018 ) Total Credit Default Swaps ) TotalSwap Contracts $ $ ) If the Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument and thus the Fund is a buyer of protection. If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument and thus is a seller of protection. For contracts to sell protection, the notional amout is equal to the maximum potential amount of the future payments and no recourse has been entered into in association with the contracts. Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) SWAPTIONS Credit Default Swaptions on Credit Indices Buy/Sell Exercise Expiration Notional Market Counterparty Description Protection Price Date Amount Premium Value JPMorgan CDX.NA.HY.19 Put - 5 Year Index Buy $ 98 9/18/2013 $ $ $ Put - 5 Year Index Buy 94 3/20/2013 Put - 5 Year Index Sell 90 9/18/2013 JPMorgan CDX.NA.IG.19 Put - 5 Year Index Buy 98 3/15/2013 Put - 5 Year Index Sell 92 3/15/2013 Total Credit Default Swaptions on Credit Indices TotalSwaption Contracts $ $ Ziegler Long/Short Credit Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) FUTURES CONTRACTS Number of Unrealized Contracts Expiration Appreciation/ Futures Contracts Long/(Short) Date (Depreciation) CBOE Volatility Index Future 15 February 2013 $ ) U.S. 2 Year Treasury Note March 2013 90 Day Euro $ Future ) March 2013 ) 90 Day Euro $ Future ) June 2013 ) 90 Day Euro $ Future ) September 2013 ) 90 Day Euro $ Future ) December 2013 ) 90 Day Euro $ Future ) March 2014 ) 90 Day Euro $ Future ) June 2014 ) 90 Day Euro $ Future ) September 2014 ) 90 Day Euro $ Future (6 ) December 2014 ) Total Futures Contracts $ ) Ziegler Capital Management Investment Trust NOTES TO FINANCIAL STATEMENTS December 31, 2012 (Unaudited) 1. Organization Ziegler Capital Management Investment Trust (the “Trust”) was organized on August 29, 2003 as a Delaware Statutory Trust and is registered under the Investment Company Act of 1940 (the “1940 Act”) as an, open-end management investment company. The Trust currently has one series, the Long/Short Credit Fund (the “Fund”). The Fund is a non-diversified Fund which seeks to provide high current income and capital appreciation. The Fund commenced operations on January 31, 2012. Prior to January 31, 2013 the Trust was named “Ziegler Lotsoff Capital Management Investment Trust” and the Fund was named “Zeigler Lotsoff Long/Short Credit Fund.” Prior to August 1, 2011 the Trust was named “Lotsoff Capital Management Investment Trust.” 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates. (a) Securities Valuation – Investments in securities traded on a national securities exchange (other than The Nasdaq OMX Group, Inc. referred to as Nasdaq) are valued at the last reported sales price on the day of valuation. Securities traded on Nasdaq under one of its three listing tiers, Nasdaq Global Select Market, Nasdaq Global Market and Nasdaq Capital Market (collectively, “Nasdaq-traded securities”), are valued at the Nasdaq Official Closing Price (“NOCP”). Exchange-traded securities for which no sale was reported and Nasdaq-traded securities for which there is no NOCP are valued at the most recent bid price from the exchange the security is primarily traded on.Unlisted securities held by the Fund are valued at the average of the quoted bid and asked prices in the Over-The-Counter Market. Short-term investments are stated at amortized cost, which approximates fair value.If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Ziegler Capital Management Investment Trust NOTES TO FINANCIAL STATEMENTS (Continued) December 31, 2012 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category investment type as of December 31, 2012: Description Level 1 Level 2 Level 3 Total Assets Corporate Bonds $
